DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,6-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (7,553,191) in view of Matlock (US 7,555,327)
With regard to claim 1, 10, 20  Su et al  disclose a cable assembly comprising:
a cable (32) including a plurality of wires therein and defining thereof opposite ends with an electrical connector  (100) secured to one end but do not disclose a sensor sub assembly .
Matlock discloses (Fig. 1)  a sensor sub-assembly (10) secure to the other end of cable (14) but does not disclose  the structure of the  conector on one end.;
Su et al disclose that the connector (100) include a terminal module including a plurality of contacts integrally formed with an insulative housing (1) via an insert-molding process (5) , a plurality of passageways formed in an upper face of the housing, each passageway extending in a front-to-back direction, each of said contacts including a downward facing rear soldering section mechanically and electrically connected to the corresponding wires (Fig. 9) , respectively, an upward facing upper contacting section extending above the corresponding groove in a vertical direction perpendicular to said front-to-back direction, and a curved middle section linked between the contacting section and the soldering section and deflectable in the vertical direction;  As for “wherein the curved middle section is formed after the contact is molded with the insulative housing. “ -	The processing limitations recited in the claim would not carry patentable weight in these claims drawn to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
With regard to claim 10 ,  Su et al disclose disclose the most of limitations as applied to claim 1 above  plus a transverse groove (4) extends across the passageways in a transverse direction perpendicular to both the front-to-back direction and the vertical direction.
With regard to claim 2  Su et al  disclose that a transverse slot extends across said passageways (a slot accepting a spacer 4)in a transverse direction perpendicular to both wherein a transverse groove (4) extends across the passageways in a transverse direction perpendicular to both the front-to-back direction and the vertical direction.
With regard to claim 6  Su et al  disclose that the curved middle section defines a U-shaped configuration located within the corresponding passageway.
With regard to claim 7  Su et al  disclose that said U-shaped configuration include an upper arm, a lower arm and a bight therebetween, and the lower arm abuts against an upward surface of the corresponding passageway.
With regard to claim 8  Su et al  disclose that the passageways extend forwardly through the housing in the front-to-back direction.
With regard to claim 9, Matlock discloses that  the sensor sub-assembly includes an overmolding housing forming an LED (Light Emitting Diode) cavity (54) receiving an LED  (22) and a PD (Photo Diode) cavity (54) receiving a PD therein (24), and the housing forms a transverse receiving slot communicating with both the LED cavity and the PD cavity. 
With regard to claim 10, Matlock discloses that  an LED lens cover is received within the LED cavity atop of the LED, and a PD lens cover is received within the PD cavity atop the PD.(Fig.4)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (7,553,191) in view of Matlock and further in view of Wu et al (US 2018/0062324)
With regard to claim 3 , Wu et al disclose  a resistor is disposed between the solder tail of the plural power contacts and the solder tail of the detection contact, or between the solder tail of the detection contact and the solder tail of the plural ground contacts. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a resistor, as taught by Wu et al  , for determining its orientation of connection or its characteristics as connected between a host and a device.
Claim 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (7,553,191) in view of Matlock ad further in in view of Tsai et al (US 2016/0329667
 With regard to claims 4 and 5  1 , Tsai et al disclose(Fig. 8, 9). The sealing member 8 is a waterproof glue block formed by drying and solidifying a liquid. In this embodiment, before the sealing member 8 is dried and set, the sealing member 8 is filled in the recess structure 5 and the passage structure 6, and it is also filled in the gap 9 between the other side of the base portion 21 and the inner wall of the shell body 111. In other words, the sealing member 8 is filled in the recess structure 5 and further filled into the passage structure 6 to fill the rear of the receiving cavity 112 of the shell body 111; moreover, the sealing member 8 covers the gap 9 between the other side of the base portion 21 and the inner wall of the shell body 111
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the glue block, as taught by Tsai et al , to waterproof the connector
Claim 11-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yufu et al (US 2011/0348800) in view of Reed (US 5,409,404)
With regard to claim 11 ,Yufu  disclose cable connector assembly comprising (Fig. 8, 9 ):
a contact module including a plurality of contacts (16) integrally formed within an insulator (35) via an insert-molding process, each of said contacts including a horizontal section extending along a front-to-back direction with two opposite top and bottom sides exposed to an exterior, a resilient curved contacting section spaced from the horizontal section in a vertical direction perpendicular to the front-to-back direction, and a bight linked therebetween; and
a cable(13) located behind the contact module and including a plurality of wires mechanically and electrically connected to the bottom sides of the horizontal sections of the corresponding contacts.
Reed (US 5,409,404) disclose (Fig. 2) in each contact, a lance (70 is stamped out of the horizontal section to form a corresponding opening, and said lance is embedded within the insulator and the opening is filled with material of the insulator.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a lance , as taught by  Reed   , to fix the contact’s position
 With regard to claim 12 ,Yufu  disclose that the insulator further includes a crossbar (22) downwardly extending in a transverse direction perpendicular to both the front-to-back direction and the vertical direction, and pressing the upper side of the horizontal section.
With regard to claim 13 ,Yufu-Reed  disclose that (Yufu) the upper cover (17) forms a transverse bar downwardly pressing the crossbar of the insulator in the vertical direction.
With regard to claim 14 ,Yufu-Reed  disclose that (Yufu) an upper cover(17) and a lower cover (18) commonly sandwiching the contact module between in the vertical direction, wherein the contact module forms a mating port exposed to the exterior both forwardly in the front-to-back direction and upwardly in the vertical direction.

    PNG
    media_image1.png
    217
    466
    media_image1.png
    Greyscale

With regard to claim 17 ,Yufu-Reed  disclose that (Yufu) the upper cover (17) forms step structure (25) downwardly pressing the insulator of the contact module.

Allowable Subject Matter
Claim15, 16, 18, 19  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses
the upper cover forms a front flange and the contact includes a tab at a free end of the contacting section pressed downwardly by the flange in a preloaded manner when the connector assembly is not mated (cl. 15/16);.
the upward structure is formed on an interior surface of the lower cover to upwardly press the insulator of the contact module so as to cooperate with the step structure of the upper cover to commonly sandwich the insulator of the contact module therebetween in the vertical direction (cl. 18).
the insulator forms a vertical center wall, and the upper cover (17)  forms a pair of vertical side walls located by two sides of and having a similar configuration of the middle wall so as to form two contacting areas (cl. 19)..


20. A cable assembly comprising:
Fig. 10  - Su 
With regard to claim 1 , Su et al  disclose
 a cable (31) including a plurality of wires therein and defining thereof opposite ends with an electrical connector secured to one end and a sensor sub-assembly secure to the other end; the connector including a terminal module including a plurality of contacts integrally formed with an insulative housing via an insert-molding process, a plurality of passageways formed in an upper face of the housing, each passageway extending in a front-to-back direction, each of said contacts including a rear soldering section mechanically and electrically connected to the corresponding wires, respectively, an upward facing upper contacting section extending above the corresponding groove in a vertical direction perpendicular to said front-to-back direction, and a curved middle section linked between the contacting section and the soldering section and deflectable in the vertical direction; wherein a transverse groove (4) extends across the passageways in a transverse direction perpendicular to both the front-to-back direction and the vertical direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									4/30/22